Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 1 of 9 Page ID #:581




                                   Exhibit E
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 2 of 9 Page ID #:582




      1                       UNITED STATES DISTRICT COURT

      2                      CENTRAL DISTRICT OF CALIFORNIA

      3

      4

      5

      6    JAMES RUTHERFORD, an individual, )
                                                 )
      7             Plaintiff,                   )
                                                        [ CERTIFIED COPY ]
                                                 )
      8                        vs.               )
                                                 )   Case No.:
      9    USA GAS, a business of unknown        )   2:19-cv-01448--JAK-FFMx
           form; THRIFTY OIL CO., a              )
     10    California corporation; and           )
           DOES 1-10, inclusive,                 )
     11                                          )
                    Defendants.                  )
     12                                          )
           ______ _ _ _ _ _ _ _ _ _ _ _ _ )
     13

     14

     15

     16                               DEPOSITION OF

     17                              KENNETH ARRINGTON

     18                        LOS ANGELES, CALIFORNIA

     19                               JANUARY 8, 2020

     20

     21

     22

     23
           Reported by:
     24    ELSA L. ORMES
           CSR NO. 8717
     25    NO. 20-86605
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 3 of 9 Page ID #:583




      1        Q.       is presently a disabled parking stall?

      2        A.    The -- my main assumption was that the primary

      3   parking space it was the one that was best marked out but it

      4   is still somewhat, you know, faded and is the one on the west

      5   side of the parking space.      However, there were markings on

      6   the pavement on the east side of the building, extremely

      7   faded, but I did inspect that area because one of my

      8   recommendations as it related to the accessible parking on

      9   the west side of the store under surveyor's notes I

     10   indicated, "Consider blocking out all accessible striping at

     11   this location and re-surface and re-stripe accessible space

     12   at the east side of the store.       That location at the west

     13   side" or -- "the location at the west side can be turned into

     14   one or two parking spaces instead."

     15              The reason I made that comment was because the

     16    location on the west side of the building has excessive

     17    slopes in both the aisle and the space.       The easiest

     18    correction at this facility for the accessible parking would

     19    simply be to relocate it back to where it once was on the

     20    east side of the store because there are no excessive slopes

     21    on that side.    So I was trying to provide that recommendation

     22    over there, so in my report I did provide information as it

     23

     24
     25
          Grelated to that space.

               Q.
                     In your response you said where the stall was or
             rds to that effect.     So sounds like you agree that the
                                                                               !
                         THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                12
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 4 of 9 Page ID #:584




      lc    tall to the east is a former disabled stall, parking stall,]



      Jc:
      2



      4
           and is not a presently used disabled parking stall?

               A.    I would concur with tha~        And if you look at the
           report and on I believe it's the last page the no accessible

      5    signage has been posted at the head of the parking space, but

      6    when you look at those pictures you are going to find that

      7    those pictures actually have signage that states no parking,

      8    period.

      9        Q.    What I'm trying to get at for example let's go to --

     10    you have there in your report marked as Exhibit 1, the left

     11    hand column, has an ABL number.         I assume that's

     12    accessibility barrier list.

     13        A.    Architectural Barrier list number, yeah.

     14        Q.    All right.     So let's go down to ABL -- starting with

     15    ABL number 9, 10, 11 and 12.

     16        A.    Yes.

     17        Q.    Would you agree that all those assume that there is

     18    a disabled parking stall to the east of the store?

     19              MR. HASHEM!:     Objection.     Compound.

     20              You can go ahead and answer.

     21              THE WITNESS:     I provided these items 9, 10, 11 and

     22    12 as the barriers if you were to relocate the accessible

     23    parking from the west side to the east side, not that it's

     24    currently an accessible parking space, but if it were to be

     25    made an accessible parking space those barriers would need to


                         THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                13
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 5 of 9 Page ID #:585




      1 [_be resolved.
      2   BY MR. GRAVELLE:
                          J
      3        Q.   Are there any grounds or bases for any of the

      4   opinions set forth in your report marked as Exhibit 1 that

      5   are not set forth in the report?

      6        A.   No.      My -- all of the information on the report goes

      7   back to the 1991 ADA standards and the 2010 accessibility

      8   standards and the current 2016 California Building Code.

      9   Those were the only assumptions that I made based upon those

     10   minimum standards.

     11        Q.   When you say those are the only assumptions I made,

     12   do you mean those are the only bases --

     13        A.    Yeah.

     14        Q.    -- of what you put in the report?

     15        A.    Yes, sir.

     16        Q.    Okay.     So you would agree then that there are no

     17   other bases for what is set forth in this report marked as

     18   Exhibit 1 other than the bases that are set forth in Exhibit

     19   1?

     20        A.    Yes, sir.

     21        Q.    Okay.     Is there anything in the report that has been

     22   marked as Exhibit 1 that you believe is inaccurate or

     23   incorrect?

     24        A.    There is one item that I made a typo on.        If you

     25    look at ABL number 3 I had indicated slope in the accessible


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                14
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 6 of 9 Page ID #:586




      1        A.   They are basically -- they are shorthand notes that

      2   I took to prepare the report itself.       And at the time back in

      3   May, you know, once I provide the notes in here, it's just

      4   shorthand of the actual finding itself, you know.          I discard

      5   them and, you know, get rid of them in the trash.

      6        Q.   Did you make any changes to the report marked as

      7   Exhibit 1 based on any communication from anyone?

      8        A.   No, sir.

      9        Q.    Did you consider or rely upon either the Complaint

     10   or the First Amended Complaint that was filed in this case in

     11   preparing the report?

     12        A.    Not in preparing the report, only to inspect what

     13   elements were identified within the claim.

     14        Q.    If there were elements referred to in the Complaint

     15   but not referred to in your report, what conclusion can we

     16   draw about that?

     17              MR. HASHEM!:    Hypothetical, not based on admissible

     18   facts, calls for speculation.

     19              THE WITNESS:    Can you ask that question again.       I

     20   apologize.

     21   BY MR. GRAVELLE:

     22        Q.    Sure.   What about barriers that are alleged in the

     23   Complaint but are not addressed in your report marked as

     24   Exhibit 1 -- what conclusion can one draw from that, that is,

     25    that you don't believe it's a barrier or you just failed to


                         THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 16
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 7 of 9 Page ID #:587




      1 [   address it? ]

      2              MR. HASHEM!:     Lacks foundation.

      3              THE WITNESS:     I would say if it's not in my report,

      4     it's not a barrier.     I haven't identified it as a barrier

      5     and, therefore, it means either the minimum standards of the

      6     1991 ADA, the 2010 standards or the 2016 whichever is most

      7     stringent.

      8     BY MR. GRAVELLE:

      9         Q.   Have you had any conversations with Mr. Rutherford

     10     about the report marked as Exhibit 1?

     11         A.   No, sir.

     12         Q.   Is there any information you would have liked to

     13     have had but did not have before you prepared this report

     14     marked as Exhibit 1?

     15         A.   I would have liked to have known when certain

     16     elements were in fact implemented, so when the accessible

     17     parking spaces were actually installed so in that way

     18     essentially, you know, I would know what California Building

     19     Code was most applicable at that time.        However, I did refer

     20     basically back to the 1991 standards for the minimum

     21     standards to identify from that, you know, you know, to

     22     essentially find out, you know, whether or not it's           it

     23     meets compliance or not.

     24         Q.   Is there any other information you would have liked

     25     to have had but did not have before preparing this report


                            THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 17
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 8 of 9 Page ID #:588




      1        Q.      On Exhibit 1, ABL Number 8, you opine there is no

      2   accessible right to the public right of way extending to the

      3    entrance.

      4                Do you see that?

      5        A.      Yes, sir.

      6        Q.      Explain for me why you don't think there is an

      7    accessible route?

      8        A.      This item here is somewhat subjective because it's

      9    really not identified as to where the accessible route to

     10    gain access to the entrance of the store is from the city

     11    sidewalk.     Essentially you know I, you know, walked the

     12    perimeter of the parking lot.      In this type of scenario the

     13    accessible route would have to extend from the city sidewalk

     14    and would need some -- basically a 48-inch path which would

     15    be accessible and that should be identified to an individual

     16    with a disability and it wasn't exactly clear where that was.

     17    And so, therefore, as I'm looking at it it's kind of

     18    subjective, you know.     I think I identified kind of a dip

     19    along the one street that's kind of a drainage swell.          That

     20    doesn't necessarily have to be where the accessible public

     21    right of way would be from.      However, it just wasn't clear

     22    so, therefore, the assumption is that there is no accessible,

     23    you know, accessible route for an individual with a

     24    disability.

               Q.      In other words you couldn't find it so you concluded]


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                 64
Case 2:19-cv-01448-JAK-FFM Document 41-7 Filed 01/13/20 Page 9 of 9 Page ID #:589




      1 [   that it did not exist?   J
      2               MR. HASHEM!:   Objection.    Argumentative.

      3               THE WITNESS:   In other words, if I couldn't find it,

      4     an individual with a disability would also not be able to

      5     identified it because it wasn't identified through

      6     directional signage or some sort of cross hatching or

      7     something along those lines which would actually give a

      8     visual idea as to where it was.

      9     BY MR. GRAVELLE:

     10         Q.    So you agree with my statement which is, since you]

     11     could not find it you concluded it did not exist.        Correct?

     12               MR. HASHEM!:   Same objections.

     13     BY MR. GRAVELLE:

     14

     15

     16
          [     Q.
                A.

                Q.
                      Correct?

                      Correct.   J
                      Does that route have to be marked?

     17         A.    The route should be identified.      So directional

     18     signage, crosshatch, something.       You would have to go through

     19     a vehicular area in this type of scenario which is

     20     acceptable.   However, if an individual with a disability is

     21     looking for that, where do they go in that scenario, you

     22     know.    That leads me to my conclusion that there is no

     23     accessible route.    There may be in some location on that

     24     property an accessible route, but it's not identified to an

     25     individual where it is and how they gain access to the


                          THE SULLIVAN GROUP OF COURT REPORTERS
                                                                                65
